Campbell, C. J.
This case presents, as we think, but one important question, and that is whether surviving partners who sell goods which belong to their firm can recover for their price in their own names, without joining the representatives of the deceased partner. The principle is well settled that the entire legal estate vests in the survivors, and no one else can be regarded as having any legal interest in the assets. Barry v. Briggs, 22 Mich., 201; Pfeffer v. Steiner, 27 Mich., 537; Merritt v. Dickey, 38 Mich., 41.
The court erred in holding that the survivors could not sue for goods sold by them until they had an assignment or had formally, organized a new firm.
*134The other questions are not very distinctly presented and need not be considered. There was evidence tending to show liability which the jury could consider.
Judgment must be reversed with costs and a new trial ordered.
The other Justices concurred.